Citation Nr: 0213599	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating for 
internal derangement of the right knee, currently rated as 30 
percent disabling.

2.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the right knee, on appeal from 
the initial rating of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to June 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 30 percent disability rating for internal 
derangement of the right knee.  In an August 2002 rating 
decision, the RO again continued the 30 percent rating for 
internal derangement of the right knee, but also established 
service connection for degenerative joint disease of the 
right knee as a separate disability, and assigned a 10 
percent for that disorder.  The veteran has continued his 
appeal, and is seeking ratings in excess of 30 percent for 
internal derangement of the right knee and in excess of 10 
percent for degenerative joint disease of the right knee.

In June 2000, the Board remanded the case for the development 
of additional evidence.  The RO has completed the development 
requested in the remand, and has returned the case to the 
Board for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Internal derangement and arthritis in the veteran's right 
knee disability are manifested by instability, limitation of 
motion, chronic pain, and pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for internal derangement of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee have not been at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains private and VA 
medical records relevant to the condition of the veteran's 
right knee.  The record contains reports of examinations of 
the knee, most recently in October 2000.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the April 1998 rating 
decision, a July 1998 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in April 
1999 and August 2002.  These documents together relate the 
law and regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding the claims.  In a June 2000 
letter, the RO informed the veteran of what evidence he 
needed to submit to support his claims.

II.  Ratings for Right Knee Disabilities

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

The RO has assigned ratings for two separate disabilities of 
the veteran's right knee: internal derangement (manifested as 
instability) and arthritis.  The VA General Counsel has 
indicated that instability and arthritis of the knee may be 
rated separately.  VAOPGCPREC 23-97.  Under the rating 
schedule, recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling if severe, 20 percent 
if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Arthritis is rated according to 
the limitation of motion of the joint affected.  If the 
limitation of motion of the affected joint is not compensable 
under the applicable diagnostic code, a rating of 10 percent 
for each major joint is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Limitation of motion of the 
knee is evaluated as follows:

Flexion limited to 15 degrees  ................... 
30 percent
Flexion limited to 30 degrees  ................... 
20 percent
Flexion limited to 45 degrees  ................... 
10 percent
Flexion limited to 60 degrees  .................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Extension limited to 45 degrees  ................ 
50 percent
Extension limited to 30 degrees  ................ 
40 percent
Extension limited to 20 degrees  ................ 
30 percent
Extension limited to 15 degrees  ................ 
20 percent
Extension limited to 10 degrees  ................ 
10 percent
Extension limited to 5 degrees  ................... 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The rating 
for arthritis of the right knee that is currently at issue is 
an initial rating.

The veteran's lower extremities were found to be normal when 
he was examined in May 1951 for entry into service.  During 
service, he reported that he had injured his right knee in 
1949, before service.  He reported having had pain and 
swelling following the pre-service injury, and having used 
crutches for a month.  He reported that he had reinjured his 
knee during service, in 1951.  He reported recurrent episodes 
of locking and giving way of the knee in 1951 and 1952.  He 
received treatment during service, and was found to have 
internal derangement of the right knee, with tears of the 
anterior cruciate ligament and medial semilunar cartilage.

Soon after service, the veteran sought VA disability 
compensation for a right knee disorder.  The RO established 
service connection, based on aggravation in service, of 
internal derangement of the right knee.  The RO found that 
the condition of the right knee was consistent with a 0 
percent disability rating prior to service, and with a 10 
percent rating at separation from service.  A 10 percent 
rating was assigned effective from the time of separation 
from service.

Over the years, the RO increased the rating for internal 
derangement of the right knee to 20 percent effective from 
September 1958, and to 30 percent effective from December 
1987.  As noted above, in an August 2002 rating decision, the 
RO added a separate 10 percent rating, effective from 
November 1997, for degenerative joint disease of the right 
knee.

On VA examination in April 1954, the veteran reported 
swelling and giving away of the right knee, and one episode 
of locking of the knee in the preceding year.  He reported 
that he wore an elastic support on the knee while working.  
He indicated that he worked as a bartender.  The examiner 
found that the right knee had a full range of motion, with 
pain on pressure over the internal aspect of the knee, but no 
demonstrable instability.

On VA examination in September 1963, the veteran reported 
that he had constant swelling in his right knee, somewhat 
relieved by wrapping of the knee by a doctor.  He reported 
that the knee frequently gave away.  He indicated that the 
knee seemed weaker and less stable, but less painful, than it 
had been before.  He stated that he sometimes wore a brace on 
the knee.  He indicated that he was presently a college 
student.  The examiner reported that the veteran did not 
limp, and that there was no evidence of muscular atrophy of 
the right leg.

In January 1988, the veteran had VA outpatient treatment for 
his right knee disorder.  He reported that he had buckling of 
the knee, which caused him to fall.  He reported that he had 
chronic pain in the knee.  He stated that the knee problems 
made if very difficult to walk and to perform his work as an 
outfitter and guide for hunters.  He indicated that he also 
had problems with his low back and right hip.  The examiner 
noted that the veteran limped, and moved about in apparent 
discomfort.  There was pain on motion of the knee and on 
palpation.  The examiner found that there were degenerative 
changes in the right knee.  The examiner indicated that 
surgery on the knee might improve the veteran's comfort, but 
that his elevated weight would undermine the potential 
benefit from surgery.  In March 1988, the veteran was fitted 
with a brace for his right knee.

In July 1989, private physician George M. A. Fortier, M.D., 
wrote that the veteran had progressive deterioration of his 
right knee joint, manifested by marked discomfort, pain, 
constant limp, and shortening of the right leg.  Dr. Fortier 
reported that the veteran also had progressive right hip 
pain.  Dr. Fortier found that the right knee had internal 
derangement and extreme degenerative changes.  Dr. Fortier 
expressed the opinion the veteran's right knee and right hip 
problems made him disabled from his usual occupations as an 
outfitter, and doing field work preparing hay.

In a July 1989 VA orthopedic consultation, the veteran 
reported right knee pain and right buttock pain.  Examination 
showed a grade II Lachman of the right knee, stable to 
posterior drawer and varus valgus stress.  X-rays showed 
medial compartment arthritis with narrowing of the medial 
joint space.  The examiner stated that total knee 
arthroplasty would be needed.  The examiner indicated that he 
suspected that the right buttock pain was related to a low 
back problem.  The examiner opined that the veteran would not 
be able to keep doing the strenuous physical work that he was 
doing as an outfitter, and that such work would continue to 
aggravate the veteran's orthopedic problems.

In a January 1990 hearing at the RO, the veteran asserted 
that his right knee should be rated as though it were in 
ankylosis, with no movement at all, because he wore a brace 
on that knee.  The veteran reported that he had worn a brace 
on his right knee since 1957, and that he had received a new 
brace in 1989.  He reported that he wore the brace every day.  
He reported that he sometimes used a cane or one crutch when 
walking.  He stated that his right knee hurt all of the time.  
He indicated that his right knee was worsening, and was 
getting to the point of making him unable to walk at all.

In a May 1990 examination, the veteran reported having had 
right knee problems since an injury in 1951.  He reported 
that his right knee was unstable, and had sometimes caused 
him to fall.  He stated that he was not able to walk more 
than half a block at a time.  He reported that he had been 
wearing a brace on his right leg for thirty years.  He was 
not wearing the brace at the examination.  The examiner 
observed that the veteran moved in a slow, deliberate 
fashion, favoring his right lower extremity, but not actually 
limping.  The right knee had a full range of motion.  There 
was no atrophy of the right quadriceps.  There was no 
effusion in the knee.  The Lachman test and anterior drawer 
sign were both positive, and the posterior drawer sign was 
negative.  There was no medial or lateral instability or 
joint line tenderness.  The examiner's impression was 
traumatic arthritis of the right knee, primarily in the 
medial compartment, secondary to anterior cruciate ligament 
deficiency.

In August 1992, Dr. Fortier wrote that the veteran had marked 
limitation of ambulation due to pain in his right knee and 
right hip.  Dr. Fortier reported that the veteran had 
shortening of the right leg, persistent marked laxity of the 
right knee, and an increasing limp.

VA outpatient treatment notes reflect that the veteran was 
seen in July 1993 and February 1994 for the problems in his 
right and left knees.  His knees were noted to be very tender 
at the medial collateral ligament bursa.  Both of the knees 
had full ranges of motion, with no effusion.

On VA examination in January 1995, the examiner noted that 
the veteran had pain in the medial compartment of the right 
knee.  There was a slight varus deformity of the right knee.  
The right and left legs were equal in length.  The range of 
motion of the right knee was normal.  X-rays of the right 
knee showed marked collapse and degenerative changes in the 
medial compartment, and osteophyte formation.

On VA outpatient treatment in April 1997, the veteran's right 
knee had moderate effusion, and tenderness at the medial 
collateral ligament bursa.  The knee had a full range of 
motion.

In November 1997, the veteran reported increasing pain and 
instability in his right knee.  On examination of the veteran 
in November 1997, Dr. Fortier noted that the veteran wore a 
brace on his right knee.  Dr. Fortier found that the veteran 
had marked progression of degenerative joint disease in his 
right knee, marked instability of the knee, and almost total 
destruction of the joint.  Dr. Fortier indicated that 
movement of the knee for ambulation was not possible without 
the assistance of a knee brace.

On examination in January 1998, the range of motion of the 
veteran's right knee was from 5 degrees to 90 degrees.  The 
knee had effusion and significant tenderness.  X-rays showed 
essentially complete joint space narrowing of the medial 
compartment, and osteophyte formation throughout the knee.

On VA examination in September 1998, the veteran reported 
having constant pain in his right knee, and tremendous 
difficulty walking.  The knee had flexion to 50 degrees, and 
extension to 5 degrees.  The examiner provided the opinion 
that the limitation of motion of the knee was due to the 
veteran's elevated weight, and was not related to his 
ligament injuries during service.

On examination in September 2000, the veteran reported 
constant pain in his right knee, with episodic locking of the 
knee.  X-rays showed joint space narrowing.  On examination 
in October 2000, the veteran reported that he used a cane or 
crutches to walk.  He indicated that he limited the amount of 
walking he did because of his constant right knee pain.  He 
reported daily swelling of his right knee.  At the 
examination, the veteran had a cane, and a brace on his right 
knee.  He walked with a limp, and the examiner noted evidence 
of instability and moderate discomfort.  The knee was tender, 
and had mild effusion.  The range of motion was to 80 degrees 
of flexion and to full extension.  The limitation of flexion 
was due to pain.

VA outpatient treatment notes from 2000 through 2002 show 
continued follow-up for the veteran's right knee disorder.  
He has reported ongoing swelling and progressive pain in the 
knee.  He reported that his ambulation was impaired.  In June 
2001, he reported that he was using an electric cart to get 
around.  In March 2002, he indicated that he occasionally 
used an electric cart.  Right knee replacement surgery 
planned for March 2002 was postponed because of the veteran's 
heart disease.

There is satisfactory evidence, from medical records and the 
veteran's statements, that his right knee disability is 
manifested by instability, limitation of motion, chronic 
pain, and pain on motion.  The 30 percent rating currently 
assigned for internal derangement of the knee is the maximum 
rating under the schedule for subluxation and instability.  
The veteran has asserted that the knee should be rated as 
though it was in ankylosis, because he wears a brace.  
Ankylosis of the knee is rated at 30, 40, 50, or 60 percent, 
depending on the angle at which the knee is set.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).  The Board does not 
agree that use of a knee brace is the equivalent of 
ankylosis.  The medical records have consistently shown that 
the veteran retains some motion in his right knee.  The 
internal derangement of the knee does not warrant a rating 
for ankylosis.  Taking into consideration the subluxation, 
instability, and chronic pain in the veteran's knee, the 
current 30 percent rating for internal derangement is 
appropriate and sufficient.

Arthritis in the veteran's right knee has been confirmed by 
x-rays.  The motion in the knee, however, has never been 
shown to be limited to less than 50 degrees of flexion or 
less than 5 degrees short of full extension.  As the 
limitation of motion is not compensable under Diagnostic 
Codes 5260 or 5261, a 10 percent rating under Diagnostic Code 
5003, for arthritis in a major joint, is warranted.  There is 
evidence of pain on motion and diminished endurance of the 
knee.  In an October 2000 examination, the examiner noted 
that the limitation of motion of the knee was due to pain.  
Thus, it does not appear that pain produces additional 
limitation of motion beyond the limitation that was measured.  
The evidence overall does not provide a basis for a rating in 
excess of the 10 percent rating assigned for arthritis in the 
right knee.  The manifestations of the arthritis in the right 
knee have not substantially varied, and have not exceeded the 
criteria for a 10 percent rating, at any time since the 
rating became effective in November 1997.  Therefore, it is 
not necessary to assign staged ratings.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  The veteran has asserted that his right 
knee disability interfered with his ability to work, when he 
was working.  Evidence in the claims file shows that the 
veteran has a number of physical disorders in addition to his 
right knee disability, including heart disease, diabetes, and 
problems with his low back, right hip, and left knee.  The 
evidence indicates that the veteran's right knee disability 
makes prolonged standing or walking impossible.  It is not 
shown, however, that the right knee disability by itself, 
aside from the veteran's other physical disorders, produces 
marked interference with employment.  The right knee 
disability has been followed by the veteran's physicians, and 
replacement surgery has been considered, but the knee 
disability has not required frequent periods of 
hospitalization.  Overall, the Board finds that the current 
evaluation of veteran's right knee disability under the 
rating schedule, at 30 percent for internal derangement and 
10 percent for arthritis, is appropriate and sufficient to 
compensate the impairment produced by his right knee 
disorders.  Therefore, this case does not warrant referral to 
the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for internal derangement of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent, 
at any time since the effective date of the grant of service 
connection, for arthritis of the right knee, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

